By the Court :
The Court erred in sustaining the defendant’s motion to strike out portions of the complaint. The matters stricken out con*259stituted portions of the cause of action, and could have been reached only by special demurrer. It is only irrelevant or redundant matter which may be stricken from a pleading by virtue of the provisions of sec. 458, Code of Civil Procedure. An averment of the fact constituting the plaintiff’s cause of action cannot be said to he irrelevant or redundant to itself. Judgment reversed and cause remanded, with directions to overrule the motion to strike out portions of the complaint.